Case 8:15-cv-00444-VMC-TGW Document 153 Filed 07/17/20 Page 1 of 5 PageID 1128




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    UNITED STATES OF AMERICA
    ex rel. JENNIFER SILVA
    and JESSICA ROBERTSON,

                 Plaintiffs,

    v.                                 Case No. 8:15-cv-444-T-33TGW


    VICI MARKETING, LLC,
    et al.,

                 Defendants.
                                       /

                                    ORDER

          This matter comes before the Court upon consideration of

    the United States of America’s Motion to Sever (Doc. # 151),

    filed on June 29, 2020. Non-parties Belcher Pharmaceuticals,

    LLC and Mihir Taneja responded on July 13, 2020. (Doc. # 152).

    For the reasons that follow, the Motion is denied.

    Discussion

          Relators initiated this False Claims Act (FCA) action

    against twelve Defendants back in 2015. (Doc. # 1). In 2018,

    the   United   States   intervened     in   part   in   this   case   and

    subsequently filed its complaint in intervention against

    Defendants Z Stat Medical, Stat Direct, and Larry Smith. (Doc.

    ## 24, 39). On October 28, 2019, the Court stayed the case



                                      1
Case 8:15-cv-00444-VMC-TGW Document 153 Filed 07/17/20 Page 2 of 5 PageID 1129




    pending completion of criminal proceedings against Smith.

    (Doc. # 135). Belcher and Taneja have never been Defendants

    to this action.

          Yet, on February 21, 2020, Belcher and Taneja filed

    petitions to set aside Civil Investigative Demands (CIDs) in

    this case, seeking to quash the CIDs the United States served

    on them. (Doc. ## 140, 141). Although Belcher and Taneja

    recognized that they were not parties to this action, they

    filed the petitions in this case because they maintained the

    CIDs relate only to this pending FCA action. (Doc. # 140 at

    3-4; Doc. # 141 at 3-4). According to them, the United States

    could not “argue it [was] conducting a separate and distinct

    investigation and be allowed to issue the CID.” (Doc. # 140

    at 4; Doc. # 141 at 4).

          On April 6, 2020, the Court denied these petitions

    because “the Court agree[d] with the United States that

    ‘intervening against one or more parties named in a qui tam

    [case] does not divest the United States of authority to issue

    a CID to a non-party it is investigating.’” (Doc. # 146 at

    3). “Nor [did] the stay of this pending FCA action preclude

    the United States from continuing its investigation into

    Taneja and Belcher to determine whether to bring a separate




                                      2
Case 8:15-cv-00444-VMC-TGW Document 153 Filed 07/17/20 Page 3 of 5 PageID 1130




    action against them.” (Id. at 3-4). Thus, the Court did not

    set aside or quash the CIDs.

          After the Court entered its Order, Belcher and Taneja

    appealed on April 20, 2020. (Doc. # 147). That appeal remains

    pending.

          Now,   the   United   States       seeks   to   sever    Belcher   and

    Taneja’s     petitions   from    this     FCA    action.   (Doc.   #   151).

    According to the United States, severance is appropriate

    “[i]n the interests of judicial economy and consistent with

    typical practice” and to “avoid any confusion going forward

    about what parts of Case No. 8:15-cv-444 have been appealed.”

    (Id. at 4). The United States emphasizes that the “legal

    issues raised by the third parties’ refusal to respond to the

    CIDs are distinct from the factual and legal questions in the

    United States’ complaint alleging Defendants violated the

    [FCA] by engaging in kickback schemes and submitting claims

    without valid doctor-patient relationships.” (Id.).

          The Court agrees with the United States that it would

    have been better practice for Taneja and Belcher to file the

    motions to quash the CIDs as a separate miscellaneous case.

    Indeed, actions to quash or enforce administrative subpoenas

    are   frequently   filed    as   miscellaneous        cases.    See,   e.g.,

    United States v. Cross Senior Care, Inc., No. 8:19-mc-8-T-


                                         3
Case 8:15-cv-00444-VMC-TGW Document 153 Filed 07/17/20 Page 4 of 5 PageID 1131




    33TGW (M.D. Fla. 2019)(a miscellaneous action filed by the

    United States to enforce a civil investigative demand); Fed.

    Trade Comm’n v. Tracers Info. Specialists, Inc., No. 8:16-

    mc-18-T-33TGW, 2016 WL 3896840, at *8 (M.D. Fla. June 10,

    2016)(granting the Federal Trade Commission’s petition for an

    order enforcing administrative investigative process in a

    miscellaneous case); Luongo v. United States, No. 6:07-mc-

    76-Orl-28DPD (M.D. Fla. 2007)(a miscellaneous action to quash

    an IRS administrative subpoena).

          However, the United States did not file a motion to sever

    when the petitions to set aside the CIDs were first filed.

    That would have been the best time to sever these petitions

    and open them in a separate miscellaneous action. As the Court

    has already ruled on the petitions and Taneja and Belcher

    appealed the Court’s Order months ago, it would not enhance

    judicial efficiency to sever the petitions now. Furthermore,

    as Taneja and Belcher are not parties to this FCA action and

    this FCA action remains stayed, the Court finds that the risk

    of confusion regarding what issues are on appeal is minimal.

    Thus, the Court denies the Motion.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:




                                      4
Case 8:15-cv-00444-VMC-TGW Document 153 Filed 07/17/20 Page 5 of 5 PageID 1132




          The United States of America’s Motion to Sever (Doc. #

    151) is DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    17th day of July, 2020.




                                      5
